PER CURIAM.
This case came on to be 'heard upon the record, briefs, and argument of counsel;
And it appearing that appellant sought damages for fraudulent misrepresentation and for breach of warranty, and that the case was tried to the court without the intervention of a jury; and that the court, which heard numerous witnesses give sharply conflicting testimony, and made written findings of fact and conclusions of law, found that the appellant had failed to-establish the material allegations of his amended complaint by a preponderance of evidence;
And it appearing that this finding is not clearly erroneous Rule 52, Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, and no issue other than one of fact being presented:
It is ordered that the judgment be, and it hereby is, affirmed.